IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ALVAIR DESOUSA JR.,                      §
                                          §   No. 97, 2022
       Petitioner Below,                  §
       Appellant,                         §
                                          §   Court Below–Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §
                                          §   C.A. No. N20X-10-054
       Respondent Below,                  §
       Appellee.                          §

                           Submitted: April 4, 2022
                           Decided:   April 5, 2022

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After careful consideration of the notice to show cause and the appellant’s

response, it appears to the Court that:

      (1)    On March 16, 2022, the Court received the appellant’s notice of appeal

from a Superior Court Commissioner’s order denying without prejudice the

appellant’s petition to expunge his criminal record. The Senior Court Clerk issued

a notice to the appellant to show cause why this appeal should not be dismissed for

the Court’s lack of jurisdiction to consider an appeal taken directly from a Superior

Court commissioner’s order.
         (2)     The appellant has responded to the notice to show cause and argues that

the Superior Court Commissioner erroneously denied his petition. The appellant

does not address the Court’s lack of jurisdiction to hear the appeal. It is well-settled

that this Court is without jurisdiction to hear an appeal taken directly from any order

issued by a master or commissioner of a trial court1 and that the right to review of a

commissioner’s order is to a judge of the Superior Court.2 Accordingly, this appeal

must be dismissed. The appellant’s filing fee for any future appeal from the Superior

Court’s final judgment shall be waived.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.


                                              BY THE COURT:


                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




1
    See Johnson v. State, 884 A.2d 475, 478-79 (Del. 2005).
2
    See Del. Super. Ct. Civ. R. 132(a).
                                                 2